DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 8,518,539).
Meyer teaches water absorbent particles (abstract) and provides examples derived from acrylic acid and sodium acrylate polymerized with a crosslinker (col. 32, ln. 44-58) which is surface crosslinked (col. 33, ln. 18-33). This corresponds to the claimed structure of a base polymer powder of a crosslinked monomer having a surface crosslink layer crosslinked with a surface crosslinking agent. Meyer teaches the particles have a size in the range of 150-700 microns (col. 8, ln. 47-50).
Meyer teaches the vacuum treated particles have the CRC and SFC values of the post crosslinked particles (col. 25, ln. 30-47).
Meyer teaches an example having an FHA of 24.8 g/g and a FSR of 0.25 g/g/s (col. 34, ln. 45-50). This FHA falls in the range of claims 1 and 7 and the FSR falls in the range of claims 3 and 7. Meyer teaches the CRC is 27.6 g/g, the SFC is 129 x 10-7 cm3s/g (col. 34, ln. 1-15) and that the CRC is at least 25 (col. 15, ln. 18-22) and the SFC is at least 50 x 10-7 cm3s/g (col. 15, ln. 29-35). Meyer teaches the particles have particle diameters including 500-300 microns (col. 34, ln. 10-15).
Meyer does not explicitly recite the T-20. However, Meyer teaches the same product (water absorbent particles) derived from the same components (crosslinked sodium acrylate) which has been surfaced crosslinked and display the same properties (SFC, CRC, FHA and FSR) as claimed. Therefore, the water absorbents of Meyer have the same physical properties, including T-20, as claimed since such a property is evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Meyer teaches suitable internal crosslinking agents include allyl methacrylate, ethylene glycol diacrylate and trimethylolpropane triacrylate (col. 6, ln. 4-26) which are present in claim 5. Meyer teaches at least one crosslinker may be used (col. 5, ln. 29) and therefore encompasses embodiments using more than one crosslinker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 8,518,539).
The discussion with respect to Meyer above is incorporated herein by reference.
Meyer does not provide an explicit example which uses two internal crosslinking agents. 
However, Meyer teaches suitable internal crosslinking agents include allyl methacrylate, ethylene glycol diacrylate and trimethylolpropane triacrylate (col. 6, ln. 4-26) which are present in claim 5. Meyer teaches at least one crosslinker may be used (col. 5, ln. 29) and therefore encompasses embodiments using more than one crosslinker.
It would have been obvious to one of ordinary skill in the art to use two internal crosslinking agents because Meyer teaches using more than one crosslinker (col. 5, ln. 29) and includes examples such as allyl methacrylate, ethylene glycol diacrylate and trimethylolpropane triacrylate (col. 6, ln. 4-26) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 8,518,539) in view of Houben (US 6,143,821).
The discussion with respect to Meyer above is incorporated herein by reference.
Meyer does not provide an explicit example which uses two internal crosslinking agents. 
Houben teaches water absorbing polymers having a combination of crosslinkers (abstract) which include a first allyl/(meth)acrylate crosslinker (col. 4, ln. 25-55) and a second (meth)acrylic acid ester of a polyhydroxy compound such as trimethylolpropane tri(meth)acrylate (col. 5, ln. 4-16).
It would have been obvious to one of ordinary skill in the art to use the crosslinker combination of Houben because crosslinking components are solubilized and can therefore fully develop their activity without impairing the rewet behavior (col. 5, ln. 50-56).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764